OFFICE       OF THE ATTORNEY         GENERAL             OF TEXAS
                                             AUSTIN
  GROVER  SELLERS
  *l-r01)N‘Y
           Gm4LRAL

non.   oeor,gr     ?.    9hop 8ti
conptroller       of Pub1! o Amount8
~a8wln,     TO188

De8r sir:
                                            Oplrllon lo.        o-WSb

                                             Rot     Refund     of       lonrr   now on deporit




       now on doporlt in the             Dope
       the iollmlag   r8emmi



                                                                     ted    a rafund
                                                                     .     dhe -8 not



                                                   ttlr 3trto    an4 doer         not
                                             Oxa     Llomro.




                         “4.     :uro!-masd rhop soE applied for llcmae.
                                 TM aals of t%;e shop follrd to t:r COG-
                                 pletad.
                 “ilea         adrlro   aa to rk*t’:rr or not I may leeally
       make these mquoated               refundr.’
non. Ooor@            'I.Shopprrd - Fagr              2


                 It    18   8pp8rOnt        fIV,n    the   fOW?Oinfl           tMt8      that    I   1fO6U80
m6   MvBr,        la      t0 th0 appliotInt8 in the f3ur iMtfJn008
                         hot,      i88Ued
#at Out in JOUr mqUe8t.  Tilla bolnf true, WI believe tho follow-
1% rule8 rtated ln our Opinion No. O-801 are ap?lloable to your
pN8ent  rBqUB8t. FO quot. the rolloviing fr0m 8ald opinloar
              "The abov8 oit8d rot *(Art. 734b, F.C.) lr reau-
         latorr, ba8Od upon tho rtate pollco porar to 8BfOgUITd
         the pub110 health rod the IO08 prorldod are lloen80
         iOB8 and not ln the natoro of an oooupatlon tar.
         OOX8ti    t8.      Salth       (T. C. A. 1.932) 68 3.k.                      2nd) 347;
         Hurt VI. Cooprr               (mp.  Ct. 1937) 110 s.%.                       2nd)    896.
              Wo aall lttrntlon to Ysotlon 14 whioh plVT1d.8
         for tho palmoot of both an lxacilnationand l lloo~r
         ;;za ;; a p p liOB nt8 iOr             lo   Op Or 8tOr ’8 liOOn8B              Or    Oo r ti-
                         Seotlon       17 prwiclte
                                               that aa rp?lioation       tor
         6 04rim.e            to oomluot l beauty parlor 8hPll bo *o-
         ooqmnled      with B $10.00 payment. Thlr payment is not
         dOIi@.DBtOdby the 8tfltUtr        88  lII in8pOOtiOn   fa0  0):  OX-
         -15a    ti00  r00,    and wo think it wa8 the intention or
         the Lcglslaturo that the tlO.00 payment roqulred should
         bo ror the oortirioato         or lloenaa is8uod. sinar the
         payment 18 for tbe oortlrioate, until            the oertliloate
         18   granted,      no aonsidorotlon bar boon reorirod thrrsror,
         and the state would not bo lntltlrd to ntrln               the monad
         upon r*j*atlon        or tha rpplloation.
              *Tbo 8ame oon8ldrntionr apply to the annual pay-
         sentr whloh ln rarioua 8MtlO58     or the rot are oalled
         'rbnowal m8',      'BMUBl  liOO58~ 1008 Mb 'B5nt.d Ly-
         gi8tmtiOtl fOO8.‘”    (*PPaSWthO818 OUlW)

           Slnoo tho lloonses  la the imttnoos here have never been
 isrued, and in rlsw of the forecolnp;, you are reepsottully adrlasd
 that It 1s the opinion or t!:i8Espartmnt tbt    JOU are suthorlzrd
 to luaue warrants on t,he3uspensc  lbnd of the 5tate Board of Talr-
 dressers ant! Cosaetolo~lets ror reruna or each of the item listed
 by you.
                                                                       Yours     very        truly

                 ,‘-! (2 ,. ,-                               Jrs’:c2
                                                                 :.:.;-
                                                                    y r,y
                                                                        y7 _,
                                                                            ,> 2 ---...2s,
                                                                                        1
 , ~A_
,f
                                       .’

-.- .,--


 JR:djm